NUMBER 13-20-00220-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


PETER ISIAH UVALLE,                                                          Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 139th District Court
                          of Hidalgo County, Texas.


                           ORDER OF ABATEMENT

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      This cause is before the Court on appellant Peter Isiah Uvalle’s unopposed motion

to abate this appeal and remand to the trial court. Appellant contends the appellate record
does not contain written findings of fact and conclusions of law regarding the

voluntariness of appellant’s statement.

       Section 6 of Article 38.22 of the Texas Code of Criminal Procedure requires written

findings when the voluntariness of a confession is litigated, and the trial court finds the

confession to be voluntary and admissible. TEX. CODE CRIM. PROC. art 38.22, § 6 (“If the

statement has been found to have been voluntarily made and held admissible as a matter

of law and fact by the court in a hearing in the absence of the jury, the court must enter

an order stating its conclusion as to whether or not the statement was voluntarily made,

along with the specific finding of facts upon which the conclusion was based, which order

shall be filed among the papers of the cause.”). The Texas Court of Criminal Appeals has

held that the statute requires written findings even when they are not requested because

“written findings are required in all cases concerning voluntariness” and “[t]he statute has

no exceptions.” Vasquez v. State, 411 S.W.3d 918, 920 (Tex. Crim. App. 2013).

       Accordingly, we grant appellant’s motion to abate, and we remand this cause to

the trial court to make such written findings, in compliance with Article 38.22, on the

voluntariness of appellant’s statement. See TEX. CODE CRIM. PROC. art 38.22, § 6.

Specifically, the trial court should make an order stating its conclusion as to whether or

not the challenged statement was voluntarily made, along with specific finding of facts

upon which the conclusion is based. The trial court shall cause its order, together with its

findings and recommendations to be included in a supplemental clerk’s record.

Furthermore, the trial court shall cause a supplemental reporter’s record of any

proceedings to be prepared. The supplemental clerk’s record and supplemental reporter’s


                                             2
record, if any, shall be filed with the Clerk of this Court on or before the expiration thirty

days from the date of this order.

       Having reviewed the record before this Court, we note that the State withdrew the

complained of videotaped statement of appellant prior to trial and before a ruling could be

obtained on appellant’s motion to suppress. Accordingly, within ten days of this Court’s

receipt of the supplemental clerk’s record and supplemental reporter’s record, if any, we

order appellant to file a letter brief regarding the necessity or usage on appeal of such

findings of fact and conclusions of law as requested in his motion. Any response from the

State will be due within ten days of receipt of appellant’s letter brief.


                                                                            PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
10th day of March, 2022.




                                               3